DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on June 24, 2021.
Claims 1-9 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on November 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
       The drawings filed on June 24, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the drawings in Figs. 1 - 2 and 9 are not legible or readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory categories of a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 	receiving from a user a desired level of compliance; 
generating a series of interview screens each related to an aspect of compliance; 
providing close ended responses with each interview screen for selection by the user; 
determining if the user has achieved the desired level of compliance based on the responses selected by the user.

These limitations, describe a method for receiving user desired level of compliance responses data by providing interview screens to determine and evaluate a desired level of compliance achievement and accreditation based on the user’s responses while generating accreditation or regulatory standard documentation to certify their financial or privacy/health data transactions in their business. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” by providing compliance certifications to business users through interview screens and documentations to comply with industry’s accreditations and regulatory standards (such as cybersecurity standards) and guarantee regulated and secured sales activities and business relations. As disclosed in the applicant specifications in ¶0015, this invention is “a computer implemented method for preparing regulatory standard documentation using an "interview" approach, using a modified version of the standard maturity requirements modified by the inclusion of interface elements displayed to a user” which “provides an overlay interface to the
accreditation requirements that is a more natural method of obtaining information from a user”. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim 1 as a whole, do not have additional element(s) and the claim seems to merely recite the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea or judicial exception on a computer (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 5 and 7, recite the additional element(s) of a user interface manager and a logic agent which are merely used as a tool to perform the abstract idea. Thus, they amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this/these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Step 2B: For claims 1, 5 and 7, these claims recite the additional elements: user interface manager and a logic agent (from claims 5 and 7) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-9, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 - 9: further describes the abstract idea of the “certification related to a standard” determination method and its user “close ended responses” data in which “interview screens” are explained to the user, the incorporation of “standard practices” are found in their “close ended responses” which the user can modify or skip the interview by not submitting a response. However, it is required that the user to answer all questions in order to determine their “compliance level” to further evaluate and analyze the users through “statistics and analytics” and “populate” their answers on a document template to generate the “regulatory compliance” certification document. Thus, being directed to the abstract idea group of “engaging in commercial or legal interactions” as it involves legal obligations and documentation of industry’s accreditations and regulatory standards compliance.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1 - 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tracy (U.S. Pub No. 20020069035 A1).
Regarding claim 1: 
A method of determining certification related to a standard comprising: (claim 1)
Tracy teaches:
receiving from a user a desired level of compliance; (In ¶0047 - 50; Figs. 1 – 2 (100 – 102): Tracy satisfies this limitation with the combination of steps 100 and 102 in where the system gathers the user’s “system or network undergoing the C&A (Certifications and Accreditation)” which “relates to a description of the system to be certified” and the selection “(by a human and/or some automated procedure) a list of standards and/or regulations that the system must, or should, comply with”)
generating a series of interview screens each related to an aspect of compliance; (In ¶0051; Figs. 1 – 2 (106):  the “assessment step 104” is directed to the series of interview screens for each aspect compliance as it involves the “assessing for each test failure (should any exist) the vulnerability of the system, as well as the level of the threat as determined by the information gathered” to consider them collectively and “evaluate the risk level of the system as a whole”.)
providing close ended responses with each interview screen for selection by the user; (In ¶0053; Figs. 5 – 10, 12: Tracy discloses the example of a multiple choice in Fig 6, “The service field 440 is used to identify the Service/Agency under which this system is being accredited. As shown, the current choices are Army, Navy, Marine Corps, Air Force, OSD, and Other.” which is considered a close ended response for its limited selection options, that is also shown in Figs. 5 – 10 and 12 with check boxes and drop-down menus)
determining if the user has achieved the desired level of compliance based on the responses selected by the user. (In ¶0095-96; Fig. 11: Tracy satisfies this limitation by disclosing the determination of the requirements based on the inputs and collected user data from steps 100 and 102 which are edited and selected by the user as shown in Fig 11. Consequently, the C&A system can build “a security requirement traceability matrix (SRTM) for the C&A” in which “satisfactory completion of the respective one or more test procedures that can be mapped to each requirement is generally considered to render the requirement satisfied”.) 

Regarding claim 2: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy further teaches:
wherein explanations are provided to the user regarding the interview screens. (In ¶0061; Fig. 9 (468): Tracy discloses a “Help tab 468 [that] can be optionally on any displays where it is believed that context sensitive help may be needed to assist user understanding.”)

Regarding claim 3: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy further teaches:
wherein the close ended responses incorporate industry standard practices. (In ¶0049 and ¶0096-97; Figs. 12 – 13: This limitation have been interpreted as the function of the “C&A system” have when “automatically displaying/listing each requirement that comprises the current security requirements traceability matrix (SRTM)” which is derived from “the selected set of standards and/or regulations that the system must comply with” to ensure that “project objectives and/or requirements are satisfied and/or completed”.)

Regarding claim 4: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy further teaches:
wherein the user is provided with the capability to access and/or modify a response. (In ¶0096; Fig. 11 (1104); Figs. 12 – 13: Tracy teaches that “the user has the flexibility to view and modify 1104 the SRTM as desired to meet the specific needs of the systems being accredited by, for example, adding and/or deleting one or more tests to/from the SRTM, and/or editing one or more of the test procedures to, for example, include additional testing requirements”.)

Regarding claim 9: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy further teaches:
further including populating a document template with answers from the user and creating a document required for regulatory compliance. (In ¶0125 – 126; Figs. 1 – 2 (108): Figs. 26 – 30: Tracy teaches that “In the publishing step 108, the present invention collates the results of the certification process and optionally generates the documents needed for accreditation. The present invention takes the information gathered during the steps corresponding to blocks 100, 102, 104 and 106, and reformats the information by, for example, organizing it into to appropriate documents, document subsections or subparagraphs, sections and/or appendices, etc.”.)


Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Tracy (U.S. Pub No. 20020069035 A1) in view of Char (U.S. Patent No. 10572953 B1).
Regarding claim 5: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy does not explicitly teach the following limitation for the functionality of skipping interview screen without entering a response and indicate that the skipped question was recorded as “skipped”. However, Char which is an analogous prior art directed to a “computerized preparation of an income tax return; and more particularly, to computerized systems, methods and articles of manufacture for preparing an income tax return in which request for tax data and entry of tax data are performed in an ad hoc manner, as opposed to a rigidly ordered sequence” which is ultimately related to compliance forms for tax regulations (see C1; L1 – 13 and abstract). Thus, teaches:
wherein the user is given the option to skip an interview screen without entering a response; and generating and storing, by a user interface manager, a skipped question record indicating that the question was skipped. (In C3; L53 – 58; Fig. 8 (1314); Fig. 9: Char teaches the “tax system” allows “a user to skip a tax question and have the tax system proceed to a succeeding interview screen having different tax questions, while the tax system records the skipped tax question and dynamically generates an interview screen to ask the skipped tax question at a later time in the process”)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Tracy with the ability of allowing the user to skip questions without entering a response and record the indication of the skipped question as taught by Char because it would be “obvious to try” to inform the user at the end of the interview screen process the unanswered questions to provide them an explanation as to why they might need to fill such information and the recording of the skipped question in the interface would be for the purpose of enabling the user to navigate back to the specific question later when they have the answer, if needed. Also, Char recognizes that “The response may be needed for any suitable reason, such as one of the following reasons: (a) to proceed with a tax topic currently being worked on by the user; (b) to accurately perform a tax calculation; or (c) it is the only remaining tax data required to complete the tax return. The tax system then dynamically generates a skipped tax question user interface presentation which includes the first tax question. The skipped tax question user interface presentation may also include an explanation as to why the first tax question is being asked again, such as explaining that the answer to the first tax question is needed to proceed with the tax topic currently being processed” (C4; L11 – 23).

Regarding claim 6: 
Tracy, as shown in the rejection above, discloses the limitations of claim 5.
Tracy does not explicitly teach the following limitation for the functionality of requiring the user to answer all skipped question interview screens before determining a compliance level. However, Char further teaches:
wherein the user is required to answer all skipped interview screens prior to determining the compliance level. (In C3; L5 – 11; Fig. 7 (60): Char satisfies this limitation step when the “tax logic agent” is configured to review and explain the requirement of completing the unanswered/skipped questions to the user as the system present the skipped questions once again for the user to respond as these are required to complete the tax topic or tax return. Although, Char does not determine a compliance level, the combination of Tracy satisfies such deficiency as the system’s program “tax logic agent 60 (TLA)” in  Char can be configured to explain the requirement of these skipped questions answered in order to automate and satisfy each compliance level based on the user needs as Tracy discloses in ¶0055 that the system can allow “a user to input the Information Technology Security (ITSEC) parameters of the system being accredited” while using “interfacing mode, processing mode, attribution mode, mission-reliance factor, accessibility factor, accuracy factor, information categories, system class level, and certification analysis level”.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Tracy with the function of requiring the user to answer all skipped question interview screens before determining a compliance level, as taught by Char because it would be crucial for the system to weight in and request missing data in order to fully and dynamically determine the required compliance level that a user needs based on the requested parameters that the system request from the user through the presented questions. Also, Char recognizes that “Accordingly, if the user does not have tax data required to respond to a tax question in a user interface presentation at the time the screen is presented to the user, the present invention is configured to skip the tax question such that there is missing tax data, and advance to a next screen without receiving a response to the skipped tax question, and then dynamically generate a skipped question user interface presentation with the skipped tax question and present the skipped question user interface presentation to the user to obtain the missing tax data.” (C1; L42 – 51).

Regarding claim 7: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy does not explicitly teach the following limitation for the ability of having a logic agent configured to read, share, evaluate missing data and determine suggested processes to obtain the missing data. However, Char further teaches:
wherein a logic agent is configured to read data from a shared data store, evaluate missing data, and determine one or more suggested processes for obtaining the missing data. (In C2; L11 – 54; Fig. 7 (60 and 64); Fig. 15 (1300 - 1600): Char teaches a “tax logic agent 60 (also referred to as “TLA 60”) which read, shares data as suggestions to the user through additional questions and in combination with the “Drools expert rule engine 64” categorizes if such questions are “done” as an indication of completeness if not, more questions are presented to the user in order to complete the questions with their answers and obtain the missing data.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Tracy with the ability of having a logic agent configured to read, share, evaluate missing data and determine suggested processes to obtain the missing data, as taught by Char because it would be “obvious to try” to organize and categorize the missing data in a logical order to request it to the user and complete the process of collection of data to have a complete evaluation of the user needs for their desired level of compliance request. Also, Char recognizes that “The tax system of the present invention improves the functioning of the computer by providing faster and more flexible computing and generation of tax returns forms. The use of a calculation graph and a completion module allows the tax system to process and calculate a high volume of tax returns being prepared concurrently, or in short succession. The calculation graph and completion module also allow for more efficiently utilizing the computing power of the system by optimizing the number of tax questions required to be asked to obtain all of the required tax data for preparing a tax return and only requiring those calculations which are relevant to each respective tax return.” (C5 – 6; L62 – 67 and 1 – 6).

Regarding claim 8: 
Tracy, as shown in the rejection above, discloses the limitations of claim 1.
Tracy does not explicitly teach the following limitation for the ability of having statistics and analytics related to peer organizations responses for the interview screens in order to help the user to choose a standard practice for their regulatory compliance demonstration. However, Char further teaches:
wherein statistics and analytics relating to how peer organizations responded to interview screens is provided to the user in order to help the user choose industry standard security practices and thereby demonstrate regulatory compliance. (In C19; L56 – 67; Fig. 5; Fig. 7 (60 and 70): Char satisfies this limitation with the following example: “tax forms often require a taxpayer to list his or her profession. These professions may be associated with transactions that may affect tax liability. For instance, a taxpayer may list his or her occupation as “teacher.” The statistic/life knowledge module 70 may contain data that shows that a large percentage of teachers have retirement accounts and in particular 403(b) retirement accounts. This information may then be used by the TLA 60 when generating its suggestions 66. For example, rather than asking generically about retirement accounts, the suggestion 66 can be tailored directly to a question about 403(b) retirement accounts”.)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Tracy with the ability for having statistics and analytics related to peer organizations responses for the interview screens in order to help the user to choose a standard practice for their regulatory compliance demonstration, as taught by Char because it would be “obvious to try” to help the user in respond the questions in a more clear and fast way by providing insights in order to increase the user’s answering chances and rate in advancing their compliance application. Also, Char recognizes that “The statistical data 36 may be compared to one or more known taxpayer data fields (e.g., age, income level, tax filing status, geographic location, or the like) such that the question that is presented to the user is most likely to lead to a path to completion. Candidate questions may also be excluded or grouped together and then presented to the user to efficiently minimize tax interview questions during the data acquisition process. For example, questions that are likely to be answered in the negative can be grouped together and presented to the user in a grouping and asked in the negative—for example, “we think these question do not apply to you, please confirm that this is correct.” This enables the elimination of many pathways to completion that can optimize additional data requests of the taxpayer.” (C11; L17 – 31).

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swindon (U.S. Pub No. 20090228337 A1) is pertinent because it is “to compliance evaluation and, more particularly, to an enhanced method of evaluating the compliance status of an entity.”
Tewari (U.S. Pub No. 20150347390 A1) is pertinent because it discloses “methods, and systems to perform the methods, for simplifying a process of devising a compliance testing strategy for a product. The methods can include automatically processing compliance standard documents to generate meta data.”
McCalmont (U.S. Pub No. 20090119141 A1) is pertinent because it is “relates to methods and systems for measuring compliance of organizations with operational rules and requirements set out by selected authoritative sources; and in particular to means for reducing the complexity of measuring compliance with overlapping rules and requirements of multiple authoritative sources.”
Johnson (U.S. Pub No. 20180330385 A1) is pertinent because it analogous prior art related to “computational methods and systems to automate today's manual process in order to aggregate, verify and monitor professional credential data of employees, freelancers, contractors, customer, service professionals and prospective employees for the on-demand gig economy.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629